Citation Nr: 1635585	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable initial rating for residuals of fracture of the right fifth metacarpal.  

2. Entitlement to an increased rating for a left ankle strain, rated as noncompensable prior to May 27, 2015, and rated 10 percent disabling thereafter.  

3. Entitlement to an initial compensable rating for a right ankle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2015, the Board remanded the above-referenced issues for further development.  Subsequently, the Agency of Original Jurisdiction (AOJ) granted the Veteran a 10 percent rating for his service-connected left ankle strain, effective May 27, 2015; however, the issue remains in appellate status as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The Veteran does not have ankylosis of the little or ring fingers of his right hand.  Arthritis of two or more minor joint groups related to the fifth metacarpal has not been demonstrated.  

2. The Veteran's residuals of a fracture of the right fifth metacarpal are characterized by pain and reduced speed of motion. 

3. The Veteran's right ankle disability, during periods of flare-ups, causes weakness and lack of endurance that limits his ability to participate in strenuous activities.  

4. The Veteran's right ankle disability has not manifested with symptoms that cause marked limitation of motion, instability, or incapacitating episodes.  

5. Throughout the appeal period, the Veteran's left ankle disability has caused weakness and lack of endurance that limits his ability to participate in strenuous activities.

6. Throughout the appeal period, the Veteran's left ankle disability has not manifested with symptoms that cause marked limitation of motion, instability, or incapacitating episodes.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the Veteran's residuals of fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5230 (2015).

2. The criteria for an initial 10 percent rating, but not in excess of 10 percent, for the Veteran's right ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5270, 5271 (2015).

3. Throughout the appeal period, the criteria for an initial 10 percent rating, but not in excess of 10 percent, for the Veteran's left ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In March 2010, prior to the initial adjudication of the Veteran's claims, a "Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation" was received by VA and had been completed by the Veteran.  This letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims. The Veteran was afforded VA examinations related to his bilateral ankle disabilities and his right finger disability in May 2010 and May 2015.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the disabilities at issue.  These evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient detail to apply the rating criteria.  

To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that obtaining the range of an opposite, undamaged joint was not possible as the Veteran has reported symptoms of pain affecting both ankles throughout the appeal period.  See Correia v. McDonald, 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes, however, that the medical evaluation conducted May 2015 indicates that the Veteran's range of motion for each ankle was evaluated, including consideration of complaints of pain on motion and limitations during periods of weight bearing.  With regard to the Veteran's right hand disability, the Board notes that the Veteran's condition is rated under DC 5230, and that additional testing to determine limitations due to painful motion are not required as 38 C.F.R. § 4.59 is not applicable to that rating code.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).   The Board finds that the combination of the Veteran's VA treatment records, his reported symptoms, and his VA examinations are an adequate basis for Board's findings in this decision. The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  

II. Increased Ratings, Generally 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); however, the Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015).
 
When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time-period one year before the claim was filed until VA makes a final decision on the claim.  Id., see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare-up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2015).

III. Factual Summary

In March 2010, the Veteran filed for service connection for bilateral ankle pain and a right finger fracture prior to his separation from service.  

In May 2010, the Veteran underwent a general medical evaluation.  The examiner noted that the Veteran's service records state that he fractured the base of the right fifth metacarpal bone in January 2007.  The Veteran is right-handed.  He was diagnosed with a closed, mildly complex fracture of the right fifth metacarpal base.  He was put in a splint for several weeks; however, he sought treatment for continued pain in the hand in February 2007 after the splint was removed.  X-rays in February of 2007 showed a healing intra-articular fracture of the fifth metacarpal base.  The examiner noted that after the fracture had healed the Veteran reported occasional aching pain over the dorsolateral aspect of the right hand at the site of the fracture.  This pain was noted to occur during cold weather or with any overuse of the right hand.  The Veteran stated that his episodes of pain occur approximately once per month and last from one to two hours at a time.  He reported treating them with rest, massage, and stretching.  He denied radiation of the pain, numbness or tingling of the hand, dislocation episodes and surgeries on the hand.  He also denied symptoms of swelling, redness, increased warmth of the hand or any weakness of the hand.  The Veteran reported that the symptoms did not have any impact on his activities of daily living or driving; however, the pain was noted to slow down any strenuous activities involving the right hand such as yard work and home repairs.

The examiner noted that the Veteran was treated in-service for tendonitis of the bilateral ankles.  He had the onset of pain in the ankles after running in December 2006 and was on a profile for a few months.  In April 2007, he was again treated for ankle pain because the ankle pain returned when he resumed running when his profile ended.  At the time of the exam, the Veteran reported intermittent flares of ankle pain occurring about once a month, possibly more often in the winter months.  The Veteran indicated that these flares were typically always triggered by strenuous physical activity such as heavy lifting, cold weather changes, walking on uneven surfaces or walking barefoot on very hard surfaces.  He self-treated most of these episodes with local ice packs, Ace wraps, and Motrin.  He denied redness, increased warmth or swelling.  The right ankle was noted to pop frequently and occasionally the popping was painful.  The left ankle did not pop.  The Veteran denied any instability of either ankle, and episodes of dislocation, subluxation, or any giving-way of the ankle were denied.  He stated that he does not use any kind of ankle brace and no other device was reported to assist in ambulation.  He reported that his pain limits his ability to walk to less than two miles but he denied any limitations on standing.  He denied any impact on activities of daily living or driving.  During flare-ups, he avoids further strenuous physical activity, such as cutting down trees or shoveling. 

On physical examination, the examiner noted that the Veteran demonstrated a normal gait and was not wearing any type of brace.  The bilateral ankles had no redness or increased warmth or tenderness.  There was no instability of either ankle on drawer testing.  There was no pain with normal inversion and eversion against resistance in both ankles.  Range of motion of both ankles was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no evidence of further limitation of motion due to pain, weakness, stiffness, or fatigability on repetitive testing.  

The Veteran's treatment records from the St. Louis VA Medical Center from July 2010 to June 2015 do not indicate that the Veteran has sought treatment for his right little finger or either of his ankles.  A primary care note from October 2012 stated that the Veteran's ankles did not display edema and pedal and posterior tibial pulses were normal on examination.  

In a September 2013 informal hearing presentation, the Veteran's representative stated that the Veteran suffers from painful motion in both ankles and that he suffers from pain in his right hand.  

In May 2015, the Veteran's right hand and ankles were examined again.  The examiner noted review of the Veteran's claims file and his VA treatment records.  The Veteran denied any changes in his right hand condition since his previous examination, including any additional functional limitations due to his old fracture.  The Veteran denied any functional loss or functional impairment of the joint, including additional limitations due to repeated use over time.  Upon examination, there was no evidence of pain with use of the hand and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  No ankylosis of any of the digits of the Veteran's right hand was reported.  The examiner indicated that the Veteran demonstrated normal motion, coordination, and dexterity of all digits on both hands.  Further, no visible or palpable deformity of the right fifth metacarpal was noted.  Imaging studies of the Veteran's hand reported normal findings without significant results.   

With regard to the Veteran's ankles, the Veteran denied any significant changes since his previous evaluation in May 2010.  The Veteran reported flare-ups of his condition during the winter.  He stated that his "ankles, mostly the right, get sore easily when it is cold, like an arthritic feeling.  The right ankle pops."  The Veteran did not report having any functional loss or impairment of his ankles.  

Upon examination, the Veteran demonstrated abnormal range of motion for both ankles.  The right ankle was reported to have greater than normal range of motion.  Dorsiflexion was reported as 0 to 25 degrees, beyond the normal 0 to 20; and plantar flexion was reported to be 0 to 50 degrees, beyond the normal 0 to 45.  No pain on motion was observed and evidence of pain with weight bearing was not observed.  Range of motion testing for the left ankle indicated dorsiflexion from 0 to 25 degrees, but plantar flexion was reported from 0 to 35 degrees.  No pain on motion was observed during the Veteran's left ankle range of motion testing, and evidence of pain with weight bearing was not observed.  Repetitive use testing with at least three repetitions for both ankles was performed without any additional loss of function or range of motion.  The examiner opined that the function of the Veteran's ankles was not significantly limited by pain, weakness, fatigability, or incoordination upon repeated use over a period of time.  The examiner also opined that pain, weakness, fatigability, or incoordination did not significantly limit the function of the Veteran's ankles during periods of flare-ups.  Imaging studies of the Veteran's ankles were reviewed and did not document degenerative or traumatic arthritis or other significant findings.   

III. Right Fifth Metacarpal

The Veteran contends the residuals of his fracture of the right fifth metacarpal results in pain and reduced speed during strenuous activities.  This disability is evaluated as noncompensable under Diagnostic Code 5230, for limitation of motion of the ring or little finger.  This code provides a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, DC 5230.  

After reviewing all of the evidence, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Under the applicable diagnostic criteria as noted above, limitation of motion of the little finger of either hand is noncompensable.  Id.  While the Veteran is not specifically reporting limitation of motion of the fifth metacarpal, he is alleging recurrent periods of pain and functional limitations during periods of strenuous activities.  Here, the rating criteria have specifically noted that functional loss manifested by limitation of motion of the little finger is noncompensable; accordingly, the Board finds that functional loss that results in periodic reduced speed of motion would not result in a compensable evaluation.  

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under DC 5230.  In Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying DC.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Because no impairment of motion warrants a compensable rating under DC 5230, a compensable evaluation is not available under that diagnostic code due to the provisions of 38 C.F.R. § 4.59.  The applicable rating code for the Veteran's condition does not provide a compensable rating; and accordingly, the Board finds that a compensable rating is not warranted under the rating schedule.  

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, DC 5156.  Even if the Veteran was evaluated under DC 5227 for unfavorable or favorable ankylosis of the ring or little finger (indicating an inability to functionally use the little finger) a noncompensable rating is the only available rating.  See 38 C.F.R. § 4.71a, DC 5227.  Thus, despite the limitations reported by the Veteran a compensable schedular rating is not warranted for the residuals of his fracture of the right fifth metacarpal.  Entitlement to an extraschedular evaluation will be considered below.  

IV. Left Ankle

The Veteran seeks a compensable initial rating prior to May 27, 2015, and in excess of 10 percent thereafter for his service-connected left ankle strain.  After review of the evidence of record and resolving the benefit of the doubt in favor of the Veteran, the Board finds that a uniform 10 percent rating, but not in excess of 10 percent, is warranted throughout the appeal period.  

This disability is rated under DC 5271.  DC 5271, for limitation of motion of the ankle, provides a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is generally recognized as dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

DCs 5270, 5003, and 5010 are also potentially applicable to this claim.  DC 5270 provides that a rating of at least 20 percent is assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 5270 (2015).  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  See also Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). 

DC 5003 and DC 5010 provides that arthritis (degenerative or traumatic) established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003, 5010. 

After reviewing all of the evidence, the Board finds that a rating of 10 percent is warranted throughout the appeal period for the Veteran's left ankle disability based upon the functional impairment caused during flare-ups of his condition.  While the Veteran's condition had previously been assigned a staged rating as of May 27, 2015, the Board finds that the evidence of record supports a uniform evaluation of 10 percent throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While prior to May 27, 2015 the Veteran's left ankle disability was not shown to cause limitation of motion or even painful motion, the Veteran throughout the appeal period has reported that his condition caused periods of weakness and lack of endurance that warranted a compensable evaluation.  During his initial evaluation in May 2010, he reported that his ankle condition caused flare-ups that were triggered by cold weather, walking on uneven surfaces, and strenuous physical activity.  While these flare-ups do not impact his activities of daily living or driving, he reported that his pain limits his ability to walk greater than two miles and that during the flare-ups he avoids further strenuous physical activity.  These statements indicate weakness and lack of endurance of his left ankle joint during periods of flare-ups that warrant a compensable evaluation under the Rating Schedule. 

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

The Board finds that throughout the appeal period that the weakness and lack of endurance caused by the Veteran's flare-ups warrant at least the minimum compensable rating for the joint.  See 38 C.F.R. §§ 4.3, 4.59, .71a, DC 5271.  However, the Board does not find that a rating in excess of 10 percent is warranted for the left ankle throughout the appeal period.  Throughout the appeal period, the Veteran's dorsiflexion of the left ankle was not limited in range of motion and the plantar flexion of the ankle was not limited to less than 35 degrees, including during flare-ups or due to painful motion.  As normal range of motion of the ankle is generally recognized as dorsiflexion to 20 degrees and plantar flexion to 45 degrees, the Board does not find that the evidence indicates that the Veteran's condition more closely approximates marked limitation of motion of the ankle.  Therefore, a 20 percent rating is not warranted for the left ankle under DC 5271.  

Higher or separate ratings are not warranted for ankylosis of the left ankle or arthritis of the left ankle.  The Veteran has not alleged that his left ankle has been fused or fixed in one position; accordingly, the Board finds that a higher rating under DC 5270 is not warranted.  Also, while the Veteran has complained of "arthritic-like" pain in his ankles, the Board notes that diagnostic evidence of record has not provided a diagnosis of arthritis of his left ankle.  Diagnostic testing noted by the May 27, 2015 examination also did not demonstrate significant findings of arthritis.  Moreover, even if the Veteran was diagnosed with arthritis, a 20 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  The Veteran specifically has denied that his condition, even during periods of flare ups, impact his activities of daily living and has only reported that his condition interferes with his ability to walk for greater than two miles or perform strenuous activities.  The Board does not find that the evidence of record indicates that the Veteran's functional impairment caused by his left ankle condition more nearly reflects occasional incapacitating episodes; therefore, a rating in excess of 10 percent is not warranted under DC 5003, 5010.  As the rating criteria for both DC 5003 and DC 5270, contemplate limitation of movement of the ankle, the Board finds that separate ratings under either condition are not warranted. 

Based upon the evidence of record, the Board finds that the Veteran's left ankle disability is productive of functional loss that warrants the minimum compensable rating for the joint; however, the evidence of record does not support a rating in excess of 10 percent during the appeal period.  

V. Right Ankle

Upon review of the evidence, the Board finds that a rating of 10 percent is also warranted for his right ankle disability throughout the appeal period based upon the functional impairment that results during flare-ups.  The Board finds that the weakness and lack of endurance caused by the Veteran's flare-ups warrant at least the minimum compensable rating for the joint.

A rating in excess of 10 percent, though, is also not warranted for the right ankle.  The evidence during the appeal period does not indicate that the Veteran's range of motion of the right ankle was limited in either dorsiflexion or plantar flexion.  During his 2015 examination, the Veteran displayed more flexion than normal for both joints.  The only evidence that indicates any limitation of motion of the Veteran's right ankle is the September 2013 statement of the Veteran's representative that the Veteran's ankles suffer from painful motion.  The Veteran, however, denied limitation of motion of the right ankle during evaluations prior to and after the September 2013 statement.  The Board finds the reports of the Veteran during his evaluations and the findings of the examiner to be of greater probative value concerning the extent of any limitation of motion caused by the Veteran's right ankle condition.  As the Veteran's reports and the findings of the examiner did not indicate limitation of motion for the right ankle, the Board finds that a rating of 20 percent is not warranted for marked limitation of motion of the right ankle.  

Further, the evidence does not demonstrate, nor has the Veteran alleged, either ankylosis of the right ankle or incapacitating episodes related to his right ankle disability.  Accordingly, higher (or separate ratings) are not warranted based upon DC 5003 or DC 5270 for the right ankle.     

Based upon the evidence of record, the Board finds that the Veteran's right ankle disability is productive of functional loss that warrants the minimum compensable rating for the joint; however, the evidence of record does not support a rating in excess of 10 percent for any period on appeal.  38 C.F.R. §§ 4.3, 4.71a, DC 5271.  

VI. Extra-Schedular Consideration

The Board has considered whether any of the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1).  There are no exceptional or unusual factors with regard to the Veteran's disabilities that warrant an extraschedular evaluation.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The rating schedule specifically contemplates functional loss due to joint injuries, such as unstable joints, weakened movement and excess fatigability, and resulting impairments such as reduced grip strength and misaligned joints.  While diagnostic code applied for the Veteran's right fifth metacarpal disability did not specifically address the symptoms reported by the Veteran, the Board finds that the rating schedule as a whole contemplates these symptoms, including the Veteran's reports of pain and reduced motion during strenuous activities.  Moreover, the rating schedule even contemplates impairments of the right fifth metacarpal such as amputation of the digit and ankylosis of the joint.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.   38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An initial compensable rating for the residuals of fracture of the right fifth metacarpal is denied.  

Throughout the appeal period, an initial 10 percent rating, but not in excess of 10 percent, for a left ankle strain is granted.

An initial 10 percent rating, but not in excess of 10 percent, for a right ankle strain is granted.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


